Citation Nr: 0200622	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  96-40 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a waiver of the recovery of an overpayment 
of Department of Veterans Affairs (VA) improved pension 
benefits in the amount of $10,382.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his private physician




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1951 to May 1955. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  In July 1996, the veteran submitted a notice of 
disagreement.  The veteran appealed that determination.  

In May 1998, the RO proposed to reduce the veteran's VA 
improved pension benefits retroactively from January 1, 1997 
due to his failure to provided requested evidence of his 
claimed medical expenses.  In July 1998, the RO effectuated 
the proposed reduction and informed the veteran that the 
adjustment "results in an overpayment of benefits" to him.  
The veteran was told that he would be "notified shortly of 
the exact amount of the overpayment."  In August 1998, the 
veteran was informed in writing of an overpayment of VA 
improved pension benefits in the amount of $10,382.00 and his 
waiver rights.  In January 1999, the RO informed the veteran 
that it had construed his August 1998 notice of disagreement 
as a request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $10,382.00.  In 
January 1999, the Committee on Waivers and Compromises 
(Committee) of the RO denied waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$10,382.00.  The veteran appealed that determination.  

In December 1999, the Board determined that the issue of 
entitlement to service connection for PTSD was well-grounded.  

As noted below, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded). 

Therefore, although the Board previously determined that the 
issue of service connection for PTSD was well-grounded, this 
step in a determination of a claim is no longer necessary.  
The veteran's claims of service connection for PTSD and of 
entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $10,382 will be 
considered on the merits as set forth below.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran has a personality disorder and has an anxiety 
disorder, the personality disorder is not a disease under VA 
law and regulations and the anxiety disorder is not related 
to service.  

3.  The overpayment of VA improved pension benefits in the 
amount of $10,382 was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  The creation of the debt was solely the veteran's fault, 
with no fault on the part of VA.  

5.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

6.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

7.  There is no financial hardship in this case.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.304(f) (2001).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$10,382 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
VCAA and the implementing regulations.  As previously noted, 
the VCAA Act and implementing regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  In this case, even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  With regard to the PTSD issue, the record shows that 
the veteran was notified in the June 1996 rating decision, 
the August 1996 statement of the case, the February 1997 
hearing, the March 1998 supplemental statement of the case, 
and in the December 1999 Board remand decision, of the 
reasons and bases for the denial of his claim and of what 
evidence was needed to substantiate his claim.  With regard 
to the waiver issue, the veteran was notified in the January 
1999 Committee decision and in the May 1999 statement of the 
case, of the reasons and bases for the denial of this claim.  
Also, he was repeatedly notified in VA letters of the 
evidence which he needed to submit to substantiate his claim.  
The Board concludes that, with regard to both issues, the 
discussions in the pertinent decisions, statements of the 
case, supplemental statements of the case, and the Board 
remand decision, informed the veteran of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, with regard to the PTSD issue, the claim was 
specifically remanded by the Board for the veteran to submit 
evidence in support of his claim.  He thereafter failed to do 
so, as explained below.  With regard to the waiver issue, the 
veteran was repeatedly told to submit supporting financial 
information to include his current financial status.  He has 
not complied with these requests even though his claim has 
been pending for several years.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 


PTSD

Background

Although the issue before the Board is entitlement to service 
connection for PTSD, the veteran's various diagnoses must be 
addressed in order to fully explore the issue on appeal.

The veteran had active service from March 1951 to May 1955.  
His DD Form 214 for his period of service from March 1951 to 
December 1953 shows that he participated in combat and was 
awarded the Combat Infantryman Badge.  His service medical 
records show that in October 1954, the veteran was being 
treated for gastrointestinal problems.  It was noted that at 
that time, the veteran had an acute situational maladjustment 
and it was recommended that the veteran be transferred closer 
to home to relieve this situation.  The veteran's discharge 
examination was negative for any psychiatric abnormalities.  

Post-service, a statement was provided by a private 
physician, Dr. Villanueva, in December 1966 in which the 
physician indicated that the veteran had been diagnosed as 
having acute "psicosis."  The physician noted that he 
treated the veteran in 1960 for an acute attack of hysteria 
and that he had been treated for "psicosis" for the last 
few years.  Also, in December 1966, a statement was completed 
by another private physician, Dr. E. Ramos Elvira, who 
indicated that he had treated the veteran for various medical 
complaints.  It was noted that the veteran had been treated 
for anxiety neurosis and depression in 1962.  The private 
physicians did not attribute any psychiatric abnormality to 
service.  

In January 1967, a statement was received from the veteran's 
friend.  The friend indicated that he had been hospitalized 
at the same time as the veteran in 1954.  He related that the 
veteran was being treated for a stomach condition and also 
appeared to be suffering from a nervous condition at that 
time.

In February 1967, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's history and 
noted that he had been diagnosed as having a psychosis by his 
private physician.  Mental status examination resulted in a 
diagnosis of personality disorder, passive-dependent, 
moderate.  The veteran's psychiatric disability was not 
attributed to service.  

In a March 1967 rating decision, service connection was 
denied for a psychiatric disorder as the veteran had been 
diagnosed as having a personality disorder which was not a 
disability under the law.  In March 1967, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Thereafter, the veteran appealed that determination 
to the Board.  

In July 1967, the veteran testified at a personal hearing 
before the RO.  At that time, the veteran complained that he 
suffered from sleep disturbance.  

In a January 1969 decision, the Board denied service 
connection for a neuropsychiatric disorder.  The Board 
concluded that an acquired psychiatric disability was not 
incurred in or aggravated by service and that the veteran's 
personality disorder was not a disability under the law.  

In February 1981, the veteran was hospitalized by VA for, 
among other things, major depressive illness.  The veteran's 
psychiatric disability was not attributed to service.  In May 
1981, the veteran was afforded another psychiatric 
examination.  A mental status examination resulted in a 
diagnosis of affective disorders, major affective disorders, 
and major depression.  The veteran's psychiatric disability 
was not attributed to service.  

In December 1995, a medical report of Dr. Raul Correa Grau 
was received.  This physician diagnosed the veteran as having 
PTSD.  He related the veteran's PTSD to his combat 
experiences in Korea.  

In February 1996, the veteran was afforded a VA PTSD 
examination.  At that time, the claims file was unavailable 
for review.  Since the veteran was scheduled for a PTSD 
evaluation, he was referred to a board of 3 psychiatric 
examiners.

In May 1996, the veteran was afforded a VA PTSD examination 
by a board of 3 psychiatric examiners.  The medical report 
stated that the claims folder and the records of the veteran 
were evaluated carefully and the veteran was examined 
directly.  It was noted that the veteran did not provide any 
details regarding pre-military events and training.  The 
veteran stated that he was in Korea and this fact is 
confirmed in the record.  The veteran stated that he had 2 
half-brothers who were in Korea at the same time.  The 
veteran stated that he saw people killed in action, including 
his commander.  After service, the veteran related that he 
was seen by psychiatrists and by VA, as shown in the record.  
Mental status examination revealed that the veteran had an 
anxiety disorder, not otherwise specified (by history as well 
as strong histrionic personality traits disorders.  His 
global assessment of functioning (GAF) was 71-80.  The 
examiners concluded that the veteran was competent to handle 
his funds and that there was no evidence in the veteran's 
history and in his mental exploration for a PTSD diagnosis.  

Thereafter, the RO denied the veteran's claim of service 
connection for PTSD and he appealed that determination.

In February 1997, the veteran was afforded a personal hearing 
before the RO.  As a witness, be brought Dr. Raul Correa 
Grau.  The physician stated that he had seen the veteran 4 
times.  He indicated that the veteran experienced psychiatric 
symptoms during his active service during hospitalization in 
1954.  He opined that the veteran had negative stressful 
experiences in Korea when he saw his buddies dying.  The 
physician indicated that the veteran was misdiagnosed 
inservice and stated that the veteran had PTSD at that time.  
Further, he opined that thereafter, although the veteran was 
diagnosed as having a personality disorder, it was his 
opinion that the veteran did not have a personality disorder.  
Further, he opined that the recent VA diagnosis of anxiety 
disorder was also incorrect and that the veteran actually had 
PTSD.  Alternative, the physician opined that the veteran had 
depression and that depression began during service.  

Thereafter, the Social Security Administration (SSA) was 
contacted in order to obtain the veteran's file from them.  
However, unfortunately, SSA responded that his file could not 
be located and had probably been destroyed.  

Thereafter, the RO requested that a board of 3 psychiatrists 
review the veteran's claims file to determine the correct 
diagnosis for the veteran's hospitalization in service in 
1954, the first date on which a chronic psychiatric disorder 
was shown and the diagnosis thereof, and the etiology of 
cause of the present psychiatric disorder.  The veteran's 
claims file was thereafter reviewed and he was afforded a 
mental status examination.  The veteran indicated that he had 
been a very nervous person since his combat service in Korea.  
Mental status examination resulted in diagnoses of anxiety 
disorder, not otherwise specified, by history; and a 
personality disorder, not otherwise specified, mixed.  His 
GAF was 80.  It was opined that the diagnosis in service in 
1954 of maladjustment situation, acute, was correct.  
Currently, that disorder is called an adjustment disorder.  
It was further opined that the first date in which a chronic 
psychiatric disorder was shown was in February 1981 when he 
was diagnosed as having major depressive illness.  It was 
finally opined that the etiology of cause of the veteran's 
current psychiatric disorder was a personality disorder of a 
passive dependent structure, histrionic.  

In December 1999, the Board, in pertinent part, remanded this 
case to the RO.  The Board noted that at the hearing on 
appeal, Dr. Correa Grau testified that he had seen the 
veteran on three or four occasions, but only his December 
1995 psychiatric evaluation was of record.  In addition, the 
Board noted that the report of the September 1997 VA 
psychiatric board examination for compensation purposes 
indicated that the veteran related that he received ongoing 
psychiatric treatment from Drs. Fontanez and Viga-Correa.  
However, clinical documentation of the cited treatment was 
not of record.  Accordingly, the Board requested that the RO 
contact the veteran and request that he provide information 
as to all post-service treatment of his acquired psychiatric 
disability, including the names and addresses of all treating 
physicians and medical facilities.  Upon receipt of the 
requested information and the appropriate releases, the RO 
was instructed to contact Drs. Correa Grau, Fontanez, and 
Viga-Correa and all other identified health care providers 
and request that they forward copies of all available 
clinical documentation pertaining to their treatment of the 
veteran for incorporation into the record.

Thereafter, in April 2000, the veteran responded.  He stated 
that he would not fill out any further release forms because 
he felt that all of the evidence he had is already of record.  


Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  [While the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

At the outset, it is clear from the record that the veteran 
served in combat, thus, the Board accepts the veteran's 
statements regarding stressors.  However, in this case, 
service connection for PTSD is not warranted because the 
preponderance of the evidence establishes that the veteran 
does not have PTSD.  

The veteran's service medical records show that he had an 
acute situational maladjustment during service in October 
1954.  In 1962, the veteran received treatment for neurosis 
and depression.  In 1966, he was diagnosed as having a 
psychosis.  In January 1967, a statement was received from 
the veteran's friend.  The friend indicated that in 1954, the 
veteran appeared to be suffering from a nervous condition at 
that time.  However, since the friend has not been shown to 
be capable of making medical conclusions, his statements 
regarding diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In February 1967, the veteran was diagnosed as having a 
personality disorder, passive-dependent, moderate.  In 
February 1981, the veteran was hospitalized, in pertinent 
part, for major depressive illness.  The veteran's 
psychiatric disability was not attributed to service.  In May 
1981, the veteran was diagnosed as having affective 
disorders, major affective disorders, and major depression.  
The veteran's psychiatric disability was not attributed to 
service.  

In December 1995, Dr. Correa Grau opined that the veteran had 
PTSD due to his service in Korea.  This diagnosis was based 
on the veteran's personal history and on a mental status 
examination.  Conversely, when the veteran was afforded a VA 
PTSD examination by a board of 3 psychiatric examiners in May 
1996, the examiners concluded that the veteran had an anxiety 
disorder, not otherwise specified as well as strong 
histrionic personality traits disorders.  The examiners 
concluded that the veteran was competent to handle his funds 
and that there was no evidence in the veteran's history and 
in his mental exploration for a PTSD diagnosis.  That 
conclusion was based on a review of the claims file and on a 
mental status examination of the veteran.  

In February 1997, the veteran was afforded a personal hearing 
before the RO.  As a witness, be brought Dr. Correa Grau.  At 
that time, Dr. Correa Grau basically indicated that the 
veteran had been misdiagnosed during service and had been 
misdiagnosed after service.  He opined that the veteran began 
having psychiatric symptomatology which represented PTSD 
during service and that he still has PTSD.  He specifically 
stated that the veteran did not have a personality disorder.  
Alternatively, the physician opined that the veteran had 
depression and that depression began during service.  

Thus, there was a conflict in the record between the opinions 
of the VA board of 3 psychiatric examiners and Dr. Correa 
Grau.  There is also a conflict between the opinion of Dr. 
Grau and the other diagnoses contained in the file.  
Accordingly, the VA requested that the veteran's claims file 
be reviewed again by a board of 3 psychiatrists, that they 
examined the veteran, and that they provide an opinion 
regarding any psychiatric impairment.  Mental status 
examination resulted in diagnoses of anxiety disorder, not 
otherwise specified, by history; and a personality disorder, 
not otherwise specified, mixed.  It was opined that the 
diagnosis in service in 1954 of maladjustment situation, 
acute, was correct and, currently, that disorder is called an 
adjustment disorder.  It was further opined that the first 
date in which a chronic psychiatric disorder was shown was in 
February 1981 when he was diagnosed as having major 
depressive illness.  It was finally opined that the etiology 
of cause of the veteran's current psychiatric disorder was a 
personality disorder of a passive dependent structure, 
histrionic.  

As noted, in December 1999, the Board, in pertinent part, 
remanded this case to the RO for the veteran to have Dr. 
Correa Grau submit supporting documentation for his 
conclusions regarding the veteran's history of and current 
mental illness.  In addition, the veteran was to submit 
further medical evidence from private physicians.  
Thereafter, in April 2000, the veteran responded that he 
would not fill out any further release forms because he felt 
that all of the evidence he had is already of record.  

As noted, in this case, the Board fulfilled its duty to 
assist the veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has noted that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Court further stated that the duty to assist 
is not a blind alley.  Olson v. Principi, 3 Vet. App. 480 
(1992).  

Here, the record shows a history of treatment during service 
for a personality disorder and treatment post-service for a 
personality disorder.  According to the VA physicians, the 
veteran first developed a chronic psychiatric disorder in 
February 1981 when he was diagnosed as having major 
depressive illness.  It was opined that the veteran does not 
have PTSD.  The VA physicians opined that the etiology of 
cause of the veteran's current psychiatric disorder, anxiety 
disorder, was a personality disorder of a passive dependent 
structure, histrionic.  The opinion of the VA physicians is 
consistent with the record and the opinions of the veteran's 
physicians from service onward.  The only exception is Dr. 
Correa Grau's opinion.  Dr. Correa Grau has seen the veteran 
on 4 occasions.  He believes that the veteran has PTSD and 
has been misdiagnosed since service as having other 
psychiatric disabilities.  However, Dr. Correa Grau has not 
furnished supporting clinical records for his opinion which 
clearly contradicts the documentary record.  The Board 
specifically remanded this case to obtain evidence which 
would support Dr. Correa Grau's opinion.  However, in 
response, no such evidence was submitted.  

Thus, the Board is left with an unsupported statement by a 
private physician with further development prevented by the 
veteran's failure to cooperate.  In the instant case, the 
veteran has attempted to lead the Board down a blind alley as 
he has provided certain information, but refused to cooperate 
with the Board to develop this information.  The Board must 
weigh the statements of the VA physicians against the 
statements of the veteran and Dr. Correa Grau.  The 
statements of the VA physicians are supported by the 
documentary record, as shown by inservice and post-service 
diagnoses of personality disorder, and, eventually, major 
depressive illness and anxiety disorder.  The VA examiners 
did not attribute current psychiatric disability to service.  
VA examiners concluded that the veteran does not have PTSD.  
Further, the recent examination by the VA board of 3 
psychiatrists was performed following the submission of Dr. 
Correa Grau's opinion.  These psychiatrists were aware of the 
conflicts in the record, but specifically rendered medical 
opinions on that point.  

The veteran himself is not competent to offer his opinion 
regarding the proper diagnosis of any psychiatric impairment 
of the etiology thereof.  Espiritu.  Dr. Correa Grau as a 
medical professional may offer his opinion in that regard.  
However, his opinion is mitigated by the failure of this 
physician and/or the veteran to provide supporting 
documentation, particularly since VA has made an effort to 
furnish the veteran an opportunity to provide this 
documentation.  In considering the whole of the medical 
record against the unsupported opinions of Dr. Correa Grau, 
the Board finds that the probative weight must be afforded 
the VA examiners' opinions as supported by the totality of 
the record and as made with a review of all of the evidence 
of record to include Dr. Correa Grau's opinion.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  Accordingly, service connection for PTSD must be 
denied as the Board concludes that he does not have PTSD.  
The Board further concludes that while the veteran does 
currently have an anxiety disorder, this disorder has not 
been attributed to service.  Personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board also notes that the provisions of 38 
U.S.C.A. § 1154 (West 1991) do not assist the veteran in the 
outcome of the case.  The issue before the Board is whether 
the veteran has PTSD.  The provisions of section 1154 do not 
address the question of current disability.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).


Waiver

In February 1981, the veteran applied for VA nonservice-
connected pension benefits.  At that time, he reported that 
his only income was derived from VA disability compensation 
payments.  In an August 1981 rating decision, entitlement to 
VA nonservice-connected pension benefits was granted 
effective February 1981.  In September 1981, further 
information was requested from the veteran regarding his 
income and dependency status.  Thereafter, he was notified of 
the amount of his award of improved pension benefits.  In 
April 1982, further information was requested from the 
veteran regarding his income and dependency status.  
Thereafter, he was notified of the rate of improved pension 
benefits and was informed that his payments were based on 
countable income.  

In November 1995, the veteran notified VA that he was in 
receipt of benefits from SSA.  

In February 1996, an eligibility verification report (EVR) 
was received from the veteran in which he reported that his 
family had income from SSA.  In June 1996, another EVR was 
received in which the veteran again reported that his family 
had income from SSA.  

In September 1996, the veteran was notified that his VA 
improved pension benefits had been adjusted effective 
December 1995 to reflect his family's receipt of SSA income.  
He was provided a VA Form 21-8768, which informed him that he 
was obligated to provide prompt notice of any change in 
income or net worth or dependency status and that a failure 
to provide such would result in the creation of an 
overpayment which would be subject to recovery.

In December 1997, the veteran submitted information regarding 
his family's medical expenses.  He indicated that in 1997, 
their medical expenses totaled $11,735.  Thereafter, in a 
January 1998 letter, the veteran was informed that a special 
review of claimed medical expenses was being conducted and 
that the veteran should furnish receipts or other documented 
proof of certain medical expenses which the RO identified.  
The expenses allegedly were incurred in 1997.  The veteran 
was provided 60 days to furnish this information and he was 
informed that if he failed to do so, his benefits could be 
reduced or interrupted retroactively.  Thereafter, no 
information was forthcoming from the veteran.  

In May 1998, the veteran was notified that VA proposed to 
reduce his improved pension benefits effective January 1997 
because he failed to provide the information requested in the 
January 1998 VA letter.  Thereafter, the veteran requested an 
extension of time to submit the requested evidence.  He 
indicated that thus far, the physicians and pharmacies 
involved had refused to provide him the information 
requested.  A 60-day extension was granted, but the veteran 
did not submit the requested information and the veteran's VA 
improved pension benefits were subsequently reduced effective 
January 1997.  The retroactive reduction in benefits resulted 
in the creation of an overpayment in the amount of $10, 382.  
The veteran requested a waiver of the recovery of that debt.  
Although a financial status report was requested of the 
veteran in August 1998, he did not submit one.  

In January 1999, the veteran indicated that he did not want a 
personal hearing and was in the process of obtaining 
documentation to substantiate his claimed medical expenses in 
1997.  He stated that he would submit this information within 
60 days.  

In January 1999, the Committee considered the veteran's claim 
for waiver.  The Committee made a specific determination that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits in the amount of $10, 382 would not be against 
equity and good conscience.  The veteran appealed this 
determination.  In his notice of disagreement, he indicated 
that he had been unable to obtain documentary proof of his 
expenses from the physicians and pharmacies where the 
expenses were incurred.  The veteran thereafter articulated 
the same statements in support of his claim.  The veteran, in 
sum, failed to submit documentation showing proof of his 
claimed medical expenses in 1997 and also failed to submit a 
current financial status report.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in this case.  The veteran reported significant 
medical expenses for his family in 1997.  Thereafter, he was 
repeatedly requested to furnish documentary proof that he 
actually paid those expenses.  The veteran has failed to 
provide that information even though his claim has been 
pending for several years and he has had ample opportunity to 
do so.  Although he claims that he cannot get copies of 
receipts for those expenses, this is his responsibility.  The 
veteran has not submitted any alternative proof that he paid 
for those expenses otherwise.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits at a rate which was higher than the rate 
which he was entitled to receive, as such, recoupment of 
those benefits would not defeat the purpose of the benefit 
and would cause unjust enrichment to the debtor.  Likewise, 
there is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran has refused to provide financial 
information.  As such, the Board simply cannot find financial 
hardship as there is no evidence of financial hardship.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for PTSD is denied.

A waiver of the recovery of an overpayment of VA improved 
pension benefits in the amount of $10,382 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

